A writ of error has been sued out of this court to review a judgment of the county court of Madison county recovered on a promissory note for the sum of $277. At the June, 1929, term judgment was entered against plaintiffs in error by confession. This judgment was, on motion, set aside and the cause was tried at the February, 1930, term before a jury. At the conclusion of all the evidence the court directed a verdict in favor of defendants in error. Plaintiffs in error bring the cause here on the supposed ground that a constitutional question is involved.
The argument of plaintiffs in error's counsel seems to be that this judgment violated section 2 of article 2 of the constitution, requiring due process of law. Due process of law has, so many times as to require no citation of the cases, *Page 148 
been held to be an orderly proceeding wherein a person is served with notice, actual or constructive, and has an opportunity to be heard and to enforce and protect his rights before a court having power to hear and determine the case. There is no contention that these conditions of due process have been violated in this case. The fact that the judgment is distasteful to the losing party or that the court may have erred in entering such judgment is not a denial of due process if the requirements of the above stated rule have been met. No points are raised questioning the application of this rule. A constitutional question is not involved merely because counsel so asserts in his brief or assignments of error.
This court has no jurisdiction of this cause, and it is transferred to the Appellate Court for the Fourth District of Illinois.
Cause transferred.